DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 6 and 16 have been cancelled. Claims 1-5, 7-15, and 17-20 are currently pending in this application.
Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a method (or system) in a vehicle, the method comprising: transmitting light with an initial polarization from a lidar system; controlling, using a controller, an external compensator, external to the lidar system, or an internal compensator within the lidar system to change the initial polarization of the light to a new polarization of the light; receiving reflected light resulting from reflection of the light from one or more objects; obtaining information about the one or more objects based on the reflected light; and obtaining a feedback of the new polarization as a function of time and temperature.
SHANI et al. (Hereafter, “Shani”) [US 2020/0393545 A1] discloses a LIDAR system including a MEMS scanning device is disclosed [See Shani, Abstract]. The LIDAR system includes a light source, a light deflector, a sensor, and a processor [See Shani, Abstract]. The light deflector deflects light from the light source or light received from an environment outside a vehicle in which the LIDAR system is installed [See Shani, Abstract]. The sensor detects the light received from the light source or the environment [See Shani, Abstract]. The processor determines a distance of one or more objects in the environment from the vehicle based on the signals from the sensor [See Shani, Abstract]. The light deflector includes one or more actuators, which include one or more actuating arms [See Shani, Abstract]. Connectors connect the actuating arms to an MEMS mirror or other deflector [See Shani, Abstract]. The actuating arms move when subjected to an electrical field in the form of a voltage or current [See Shani, Abstract]. Movement of the actuating arms causes movement of the MEMS mirror or deflector causing it to deflect light [See Shani, Abstract].
Huang [US 2020/0033117 A1] discloses an interferometer system may include a stage assembly configured to receive and secure a sample, an illumination source configured to generate an illumination beam, a half-wave plate, one or more shearing prisms to shear the illumination beam into two beamlets along a shearing direction, a reference flat disposed proximate to the sample, a detector assembly, and a controller [See Huang, Abstract]. The controller may cause the illumination source to generate an illumination beam and sweep the illumination beam across a plurality of wavelengths, and determine both a surface height measurement and a surface slope measurement of the sample based on the illumination received by the detector assembly [See Huang, Abstract].
Steinberg et al. (Hereafter, “Steinberg”) [US 2018/0113200 A1] discloses a LIDAR system comprises at least one processor configured to: control at least one light source in a manner enabling light intensity to vary over a scan of a field of view using light from the at least one light source; control at least one light deflector to deflect light from the at least one light source; obtain an identification of at least one distinct region of interest in the field of view; and increase light allocation to the at least one distinct region of interest relative to other regions, such that following a first scanning cycle, light intensity in at least one subsequent second scanning cycle at locations associated with the at least one distinct region of interest is higher than light intensity in the first scanning cycle at the locations associated with the at least one distinct region of interest [See Steinberg, Abstract].
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482